*906Order granting open commission to examine coplaintiffs unanimously modified so as to strike (1) the words “ and the events leading to the execution of such agreement” from item 7; (2) the words “and the events leading to the execution of said agreement” from item 8; and (3) all of item 11. The order is further modified to delete therefrom the reservation contained in the directory paragraph designated “ 8 ”, namely, “ reserving objections to the testimony under items of examination to the trial court ”. Such reservation in that unlimited form is improper. Of course, the usual objections, other than as to form, to the receipt of testimony under article 29 of the Civil Practice Act are always reserved as a matter of law, pursuant to the provisions of section 305 of the Civil Practice Act. The order is further modified to provide that the defendant Joseph shall be reimbursed for his actual traveling fares, plus a fixed per diem during his actual presence and participation in any examinations to be conducted in Washington, D. C.; and similar provision shall be made for one of counsel representing the eoplaintiffs. As so modified, the order is affirmed, with costs to the plaintiffs-appellants. Settle order on notice. Concur — Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.